
	

115 HR 1052 IH: High-Risk Military Occupation Veteran Suicide Prevention Act
U.S. House of Representatives
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		1st Session
		H. R. 1052
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2017
			Ms. Meng (for herself and Mr. Mast) introduced the following bill; which was referred to the Committee on Veterans' Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to develop best practices for caring for high-risk 
military occupation veterans as part of the evaluation of mental health care and suicide 
prevention programs administered by the Secretary.
	
	
		1.Short title
 This Act may be cited as the High-Risk Military Occupation Veteran Suicide Prevention Act.2.Care of high-risk military occupation veterans in Department of Veterans Affairs mental health care and suicide prevention programsSubparagraph (E) of section 1709B(a)(2) of title 38, United States Code, is amended to read as follows:(E)propose best practices for caring for individuals who suffer from mental health disorders, are at risk of suicide, or previously held high-risk military occupations, including such practices conducted or suggested by other departments or agencies of the Federal Government, including the Substance Abuse and Mental Health Services Administration of the Department of Health and Human Services; and.
